Citation Nr: 0313836	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for multiple joint pain 
(including to the back, left shoulder, feet, and hips) on a 
direct basis or as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss on a 
direct basis or as due to an undiagnosed illness.

4.  Entitlement to service connection for a stomach disorder 
on a direct basis or as due to an undiagnosed illness.

5.  Entitlement to service connection for a sleeping disorder 
and chronic fatigue on a direct basis or as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to June 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2002, the Board undertook additional development of 
the evidence.

The issues of entitlement to service connection for multiple 
joint pain (including to the back, left shoulder, feet, and 
hips), memory loss, a stomach disorder, a sleeping disorder, 
and chronic fatigue on a direct basis or as due to an 
undiagnosed illness are addressed in the remand which follows 
this decision.


FINDING OF FACT

The veteran's right shoulder tenosynovitis/osteochondritis is 
shown to have resulted from an injury in service.


CONCLUSION OF LAW

Service connection for right shoulder 
tenosynovitis/osteochondritis is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

Although the record does not indicate the veteran and his 
representative were adequately notified of the VCAA 
provisions, the Board finds further assistance or 
notification is not required for a determination of the issue 
addressed in this decision.  The veteran is not prejudiced by 
this determination.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records dated in July 1987 show the veteran 
complained of right shoulder pain subsequent to an injury he 
sustained playing basketball.  The diagnosis was 
supraspinatus muscle strain; however, the report appears to 
erroneously attribute the diagnosis to the left shoulder.  A 
subsequent July 1987 report addressed the veteran's 
complaints concerning his right shoulder injury.  VA medical 
records dated in February 1996 show the veteran complained of 
bilateral shoulder pain.  The diagnoses included post-
traumatic right shoulder degenerative joint disease.  

A December 2002 VA examiner noted a July 1987 record appeared 
to have reversed the side of the shoulder injured and 
described in the report.  The examiner stated that a recent 
magnetic resonance imaging (MRI) study diagnosis of local 
osteochondritis secondary to either trauma or chronic 
tenosynovitis to the right shoulder was consistent with the 
diagnosis provided in 1987 of supraspinatus muscle strain.  
Therefore, the Board finds that the veteran's current right 
shoulder disorder is shown to be related to an injury in 
service, and that service connection for right shoulder 
tenosynovitis/osteochondritis is warranted.  


ORDER

Service connection for right shoulder 
tenosynovitis/osteochondritis is granted.




REMAND

In August 2002, the Board undertook additional development on 
the issues at hand, pursuant to 38 C.F.R. § 19.9(a)(2).  In 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

Pursuant to an August 2002 development memorandum the Board 
obtained additional VA examinations reports, which have not 
been considered by the RO, and the veteran has not waived 
such consideration.  While the veteran waived AOJ 
consideration of evidence he submitted to the Board in May 
2003, he did not specifically waive such consideration for 
the evidence obtained by the Board.

Also, during the course of this appeal there was another 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Records show the veteran has not been 
given adequate notice of the VCAA and specifically how it 
applies to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should then review the 
remaining claims in light of all 
additional evidence received since the 
October 2000 supplemental statement of 
the case (SSOC) (and in particular the 
evidence obtained by the Board).  If the 
benefits sought remain denied, the RO 
should issue an appropriate SSOC.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
the Court and Federal Circuit precedent decisions cited 
above.  No action is required of the veteran unless he is 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


